Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-20-1999

Jacob Blinder & Sons v. Gerber Prod Co
Precedential or Non-Precedential:

Docket 97-5609




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Jacob Blinder & Sons v. Gerber Prod Co" (1999). 1999 Decisions. Paper 11.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/11


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed January 20, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos.: 97-5609 and 98-5125

In Re: Baby Food Antitrust Litigation

JACOB BLINDER & SONS, INC., WISEWAY SUPER FOOD
CENTER, INC., SUPER CENTER, INC., UNITED
BROTHERS FINER FOODS, INC., L. L. HARRIS
WHOLESALE GROCERY, PETER J. SCHMITT & CO., 3932
CHURCH STREET SUPERMARKET, INC., ARLEEN FOOD
PRODUCTS CO., INC., RUBIN BROOKS AND SONS, INC.,
       Appellants

(D.C. Civil No. 92-cv-05495)

JACOB BLINDER & SONS, INC., on behalf of itself and all
others similarly situated

v.

GERBER PRODUCTS COMPANY; H.J. HEINZ COMPANY;
RALSTON PURINA COMPANY; BNNC CORPORATION, (now
dissolved) fka BEECH-NUT-NUTRITION fka BEECH-NUT
FOODS CORPORATION (now dissolved) fka
BAKER/BEECH-NUT CORPORATION (now dissolved) BCN
CORPORATION, (now dissolved) fka BEECH-NUT
CORPORATION; NESTLE HOLDINGS, INC.;

(Newark New Jersey Civil No. 92-cv-05495)

PETER J. SCHMITT CO., on behalf of itself

v.

GERBER PRODUCTS COMPANY; H.J. HEINZ COMPANY;
RALSTON PURINA COMPANY; BNNC CORPORATION, (now
dissolved) aka BEECH-NUT-NUTRITION aka BEECH-NUT
FOODS CORPORATION (now dissolved) aka
BAKER/BEECH-NUT CORPORATION (now dissolved) BCN
CORPORATION, (now dissolved) aka BEECH-NUT
CORPORATION; NESTLE HOLDINGS, INC.;
(Newark New Jersey Civil No. 93-cv-00047)

WISEWAY SUPER FOOD CENTER, INC., on behalf of itself
and all others similarly situated

v.

GERBER PRODUCTS COMPANY; H.J. HEINZ COMPANY;
RALSTON PURINA COMPANY; BNNC CORPORATION, (now
dissolved) aka BEECH-NUT-NUTRITION aka BEECH-NUT
FOODS CORPORATION (now dissolved) aka
BAKER/BEECH-NUT CORPORATION (now dissolved) BCN
CORPORATION, (now dissolved) aka BEECH-NUT
CORPORATION; NESTLE HOLDINGS, INC.;

(Newark New Jersey Civil No. 93-cv-00048)

SUPER CENTER, INC., on behalf of itself and all others
similarly situated

v.

GERBER PRODUCTS COMPANY; H.J. HEINZ COMPANY;
RALSTON PURINA COMPANY; BNNC CORPORATION, (now
dissolved) aka BEECH-NUT-NUTRITION aka BEECH-NUT
FOODS CORPORATION (now dissolved) aka
BAKER/BEECH-NUT CORPORATION (now dissolved) BCN
CORPORATION, (now dissolved) aka BEECH-NUT
CORPORATION; NESTLE HOLDINGS, INC.;

(Newark New Jersey Civil No. 93-cv-00049)

UNITED BROTHERS FINER FOODS, INC., on behalf of
itself and all others similarly situated

v.

GERBER PRODUCTS COMPANY; H.J. HEINZ COMPANY;
RALSTON PURINA COMPANY; BNNC CORPORATION, (now
dissolved) aka BEECH-NUT-NUTRITION aka BEECH-NUT
FOODS CORPORATION (now dissolved) aka
BAKER/BEECH-NUT CORPORATION (now dissolved) BCN
CORPORATION, (now dissolved) aka BEECH-NUT
CORPORATION; NESTLE HOLDINGS, INC.;

(Newark New Jersey Civil No. 93-cv-00050)

L. L. HARRIS WHOLESALE GROCERY, a partnership, on

                               2
behalf of itself and all others similarly situated

v.

GERBER PRODUCTS COMPANY; H.J. HEINZ COMPANY;
RALSTON PURINA COMPANY; BNNC CORPORATION, (now
dissolved) aka BEECH-NUT-NUTRITION CORPORATION
(now dissolved) aka BEECH-NUT FOODS CORPORATION
(now dissolved) aka BAKER/BEECH-NUT CORPORATION
(now dissolved) BNC CORPORATION, aka BEECH-NUT
CORPORATION; (now dissolved); NESTLE
HOLDINGS, INC.;

(Newark New Jersey Civil No. 93-cv-00051)

3932 CHURCH STREET SUPERMARKET, INC., an Illinois
Corporation, on behalf of itself and all others similarly situated

v.

GERBER PRODUCTS COMPANY; H.J. HEINZ COMPANY;
RALSTON PURINA COMPANY; BNNC CORPORATION,
(formerly known successively as Baker/Beech-Nut
Corporation, Beech Nut Foods Corporation, and Beech
Nut Nutrition Corporation) (now dissolved); BNC
CORPORATION, (formerly known as Beech-Nut
Corporation) (now dissolved); NESTLE HOLDINGS, INC.;

(Newark New Jersey Civil No. 93-cv-0320)

ARLEEN FOOD PRODUCTS CO., INC., on behalf of itself
and all others similarly situated

v.

GERBER PRODUCTS COMPANY; H.J. HEINZ COMPANY;
RALSTON PURINA COMPANY; BNNC CORPORATION,
(formerly known successively as Baker/Beech-Nut
Corporation, Beech-Nut Foods Corporation, and Beech-
Nut Nutrition Corporation) (now dissolved) BNC
CORPORATION, (formerly known as Beech-Nut
Corporation) (now dissolved); NESTLE HOLDINGS, INC.;

(Newark New Jersey Civil No. 93-cv-0407)

RUBIN BROOKS AND SONS, INC., on behalf of himself
and all others similarly situated

v.

                               3
GERBER PRODUCTS COMPANY; H.J. HEINZ COMPANY;
RALSTON PURINA COMPANY; BNNC CORPORATION,
(formerly known successively as Baker/Beech-Nut
Corporation, Beech-Nut Foods Corporation and Beech-Nut
Nutrition Corporation) (now dissolved); BNC
CORPORATION, (formerly known as Beech-Nut
Corporation (now dissolved); NESTLE HOLDINGS, INC.

(Newark New Jersey Civil No. 93-cv-00802)

Jacob Blinder & Sons, Inc., Wiseway Super Food Center,
Inc., Super Center, Inc., United Brothers Finer Foods,
Inc., L. L. Harris Wholesale Grocery, Peter J. Schmitt &
Co., 3932 Church Street Supermarket, Inc., Arleen Food
Products Co., Inc., Rubin Brooks and Sons, Inc.,
       Appellants in No. 98-5125

ORDER

The slip opinion in the above entitled matter filed
January 12, 1999 is herewith amended as follows:

        1. Page 14, first full paragraph, line 2 -- delete "at
        least a day" and replace with "sometime."

        2. Page 15, paragraph 2 -- delete last sentence
        commencing with "(3)."

        3. Page 7, paragraph 2, line 8 -- delete "SS" and
        substitute "Sections."

        4. Page 13, first paragraph, line 12 -- delete    "between"
        and substitute "among."

        5. Page 36, line 9 -- extend "Nov." to "November."

        6. Page 40, paragraph 3, line 8 -- insert "that" after
        "concluded."

        7. Page 43, paragraph 2, line 1 -- delete
        "subsequently."

        8. Page 50, last paragraph, line 2 -- delete "three of."

        9. Page 51, paragraph 4, line 5 -- capitalize "S" in
        "section."

                                4
       10. Page 52, paragraph 2, line 7 -- delete "S" and
       substitute "Section."

       BY THE COURT,

       /s/ Max Rosenn

       Circuit Judge

Dated: January 20, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               5